DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings 
	Drawing amendments filed 12 January 2022 are accepted and entered. 

Specification 
	Amendments to the Specification filed 12 January 2022 are entered. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sasha Mandy on 04 March 2022.

The application has been amended as follows: 

IN THE CLAIMS

1. (Currently Amended) A through-flow gas turbine engine, comprising: 
of the multiple spools is configured to extract energy from combustion gases, 
a rotatable load coaxial with the center axis of the gas turbine engine;
an accessory gearbox (AGB) drivingly engaged to the core and disposed aft of the outlet, the AGB configured to drive one or more accessories; 
a reduction gearbox (RGB) drivingly engaged to the core and disposed forward of the inlet, the RGB having an RGB output to provide rotational output to the [[a]] rotatable load; 
an electric motor coaxial with the center axis and drivingly engaged to the rotatable load;[[,]] and 
an electric generator coaxial with the center axis and configured to provide electrical power to the electric motor, the electric generator and the electric motor engaged to the core 
2. (Currently Amended) The through-flow gas turbine engine of claim 1, wherein one of the multiple spools comprises a low pressure compressor (LPC), the other of the electric motor and the electric generator disposed axially between the LPC and the RGB.  
3. (Canceled)
4. (Original) The through-flow gas turbine engine of claim 1, comprising an electrical power source configured to provide electrical power to the electric motor, the electrical generator configured to provide electrical power to the electrical power source.  
5. (Original) The through-flow gas turbine engine of claim 1, wherein the core comprises an output shaft drivingly engaged to the rotatable load via the RGB, and the electric motor is drivingly engaged to the RGB, the electric motor and the output shaft operable to concurrently drive the rotatable load.  
6. (Currently Amended) The through-flow gas turbine engine of claim 5, wherein the electric motor and the electric generator are mounted radially outward 

8. (Previously Presented) The through-flow gas turbine engine of claim 1, wherein the electric generator is disposed axially between the outlet and the AGB and the electric motor is disposed axially between an upstream opening of the inlet and the RGB.  
9. (Original) The through-flow gas turbine engine of claim 8, comprising a forward gear train, the electric motor drivingly engaged to the RGB via the forward gear train.  
10. (Original) The through-flow gas turbine engine of claim 9, wherein the forward gear train is disposed axially between the electric motor and the RGB.  
11. (Original) The through-flow gas turbine engine of claim 9, wherein the forward gear train is operable to selectively drivingly engage the electric motor to the RGB.  
12. (Rejoined) The through-flow gas turbine engine of claim 1, wherein the electric generator is disposed axially between the inlet and the RGB and the electric motor is disposed axially between the outlet and the AGB.
13. (Previously Presented) The through-flow gas turbine engine of claim 1, wherein the electric motor is indirectly drivingly engaged to the rotatable load.  
14-20. (Canceled)

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 
Regarding Claim 1, the prior art of record does not teach in combination with the other limitations of the independent claim: a rotatable load, electric motor, and electric generator “coaxial with the center axis”, “the electric generator and the electric motor engaged to the core separate from the AGB and spaced axially apart from the AGB”, and “one of the electric motor and the electric generator disposed axially between the outlet and the AGB and the other of the electric motor and the electric generator disposed axially between the inlet and the RGB”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE SEBASCO CHENG whose telephone number is (469)295-9153.  The examiner can normally be reached on 0900-1500 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 5712724828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE SEBASCO CHENG/Examiner, Art Unit 3741